Where the contention is that a married woman never at any time appeared before the notary whose certificate of acknowledgment is challenged on that ground, the court should decide that question as a factual question of jurisdiction of the notary to make a certificate before imparting a conclusive effect to the certificate. Once the notary has acquired jurisdiction by having the parties actually appear before him, then his certificate becomes conclusive in the absence of a clear and convincing showing of fraud or duress. That is in effect what we held in the case of McEwen v. Schenck, Receiver, cited above. *Page 258 
WHITFIELD, BROWN and BUFORD, J. J., concur.